FILED
                                                                                        APR 2 9 2009
                             UNITED STATES DISTRICT COURT                         NANCY MAYER WHITTINGTON CLERK
                                                                                        U.S. DISTRICT COURT'
                             FOR THE DISTRICT OF COLUMBIA

SHAWN A. PHILLIPS,

               Petitioner,

       v.                                             Civil Action No.

UNITED STATES, et al.,

               Respondents.


                                  MEMORANDUM OPINION

       This matter comes before the Court on petitioner's application to proceed informa

pauperis and pro se petition for a writ of habeas corpus.

       Petitioner currently is serving terms of imprisonment imposed by the Superior Court of

the District of Columbia and is to serve terms of supervised release following his release from

the District of Columbia Central Detention Facility. He alleges that supervised release is not an

authorized sentence and asks this Court to set it aside.

       Petitioner's challenge to his sentence must be brought by motion in the Superior Court

under D.C. Code § 23-110. In relevant part, D.C. Code § 23-110 provides:

               [An] application for a writ of habeas corpus in behalf of a prisoner
               who is authorized to apply for relief by motion pursuant to this
               section shall not be entertained by ... any Federal. .. court if it
               appears ... that the Superior Court has denied him relief, unless it
               also appears that the remedy by motion is inadequate or ineffective to
               test the legality of his detention.

D.C. Code § 23-11 O(g). "Section 23-110 has been found to be adequate and effective because it

is coextensive with habeas corpus." Saleh v. Braxton, 788 F. Supp. 1232 (D.D.C. 1992). It is



                                                  I
/'   ..
          settled that "a District of Columbia prisoner has no recourse to a federal judicial forum unless

          the local remedy is 'inadequate or ineffective to test the legality of his detention'" Byrd v.

          Henderson, 119 F.3d 34,36-37 (D.C. Cir. 1997) (internal footnote omitted); Garris v. Lindsay,

          794 F.2d 722, 726 (D.C. Cir.), cert. denied, 479 U.S. 993 (1986). Petitioner's lack of success in

          any previous attempts to collaterally attack his conviction orsentence by means of a motion under

          D.C. Code § 23-110(g) does not render this remedy inadequate or ineffective. See Wilson v.

          Office of the Chairperson, 892 F. Supp. 277, 280 (D.D.C. 1995).

                 Accordingly, the Court will dismiss the petition without prejudice. An Order consistent

          with this Memorandum Opinion will be issued separately on this date.




                                                        Unite States Dlstnct Judge
          Date:+z(~~




                                                           2